Citation Nr: 0616507	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  99-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical 
spine disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to May 1984 
and from March 1989 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee, which determined new and material 
evidence had not been received to reopen a claim for service 
connection for a cervical spine disability.  

In September 2002, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake additional development.  
See 38 C.F.R. § 19.9(a)(2) (2002).  In a January 2003 letter, 
the veteran was notified of such development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  However, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In April 2003, the Board 
remanded the case for additional to the RO for additional 
development.  The case is now before the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held in those cases, like the one here, where 
the initial AOJ decision(s) was issued prior November 9, 
2000, content-complying notice must be given before a 
decision on the appeal is issued.  

The duty to assist letters provided by the appeals management 
center in January 2004, April 2004, October 2004 and November 
2004 failed to provide the requisite notice mandated by 
Pelegrini.  Specifically, the veteran's claim filed in 
February 1998 is noted to have predated changes in the 
criteria governing new and material evidence, applicable to 
claims filed on or after August 29, 2001.  These duty to 
assist letters specifically cited the criteria for new and 
material evidence applicable to claims filed on or after 
August 29, 2001 and failed to address the earlier and more 
favorable criteria applicable in this case.  It is necessary 
for the veteran to be provided a duty to assist letter which 
addresses the more favorable criteria for new and material 
evidence that was in effect prior to August 29, 2001.  

During the pendency of this appeal, the Court also issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA's 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran also 
was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or 
effective date, if service connection is granted on appeal.  
Should this claim be reopened, VA must provide the veteran 
with such notice.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish new and material evidence to 
reopen a previously denied claim, which 
under the pre August 29, 2001 criteria is 
defined as evidence not previously 
submitted to agency decisionmakers which 
bears directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim; (2) informs him 
of what information or evidence VA has or 
will seek to provide; and (3) informs him 
of what information or evidence he is 
expected to provide to support his claim.  
Should his claim be reopened, the veteran 
should be supplied with a notice that 
explains the information or evidence 
needed to establish entitlement to an 
initial disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant. 

2.  After completion of the above, the RO 
should readjudicate the veteran's claim 
seeking to reopen a previously denied 
claim of service connection for a 
cervical spine disorder. If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 2002), which sets 
forth the applicable legal criteria 
pertinent to this appeal, to include 38 
C.F.R. § 3.156 (effective prior to August 
29, 2001), and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to ensure due process.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






